Citation Nr: 0414653	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  95-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
lumbosacral surgery due to degenerative disc disease.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



 
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to May 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1994 and 
November 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The veteran testified in October 1998 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001) and who will 
participate in this decision.  A copy of the hearing 
transcript issued following the hearing is of record.

This case has twice been before the Board previously, in May 
1999 and August 2003, when it was remanded for further 
development, to include obtaining private and VA treatment 
records and to accord the veteran VA examinations, as well as 
to comply with changes in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA).

By this decision, the Board is granting the claim for service 
connection for the residuals of lumbosacral surgery due to 
degenerative disc disease.  As the RO has not had an 
opportunity to evaluate the veteran's lower back disability 
as a whole, the Board is therefore remanding the issue of an 
increased evaluation for the lower back disability for 
further development, immediately following this decision.

This issue is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection addressed in 
this decision.

2.  The medical evidence establishes that the veteran 
manifests residuals of lumbosacral surgery due to 
degenerative disc disease that is the result of his inservice 
back injury.


CONCLUSION OF LAW

Residuals of lumbosacral surgery due to degenerative disc 
disease are the result of inservice back injury.  38 U.S.C.A. 
§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for the residuals of lumbosacral 
surgery due to degenerative disc disease.  VA has complied 
with the notice and duty to assist provisions of the VCAA, 
and the veteran was advised by VA of the information required 
to substantiate his claim.  In this regard, the Board notes 
that collectively, the April 2002 VCAA notification letter 
and April 2002 and November 2003 supplemental statements of 
the case provided the veteran with information regarding the 
evidence needed to substantiate his claim-in particular, 
what was required to substantiate his claim for service 
connection for the residuals of lumbosacral surgery due to 
degenerative disc disease-and informed him of what VA had 
done and would do to obtain evidence for his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the April 2002 VCAA letter and April 2002 supplemental 
statement of the case, the veteran was given specific 
information with respect to the changes in the law pursuant 
to the VCAA, as well as to the new VA duties to assist under 
the VCAA.  The veteran was also given the opportunity to 
identify additional relevant evidence that might substantiate 
his claim.  In addition, this case was remanded twice, in May 
1999 and in August 2003, for further development.  In May 
1999 and December 2003, the veteran responded that he had no 
further evidence to submit.  Moreover, he testified before 
the undersigned Veterans Law Judge in October 1998.  In an 
effort to obtain records identified by the veteran in his 
testimony and reference by evidence already of record, the 
Board, in its May 1999 remand and a July 2002 development 
letter, attempted to obtain treatment records dated to the 
veteran's discharge from active service in 1972 from VA 
Medical Centers (MCs) in Macon and Dublin, Georgia and from 
the Air Force Hospital at Robbins Air Force Base, where the 
veteran was employed.  Of particular importance were records 
of treatment that the veteran testified to and the evidence 
in the claims folder indicated had occurred between 1972 and 
1976.  These records were never obtained.  Requests to the 
hospital at Robbins Air Force Base were returned as 
undeliverable, and records prior to 1994 could not be located 
under the veteran's identifying information at either VAMC.  
In March 2003, the veteran attempted to clarify the 
situation, explaining he hadn't been treated at Robbins Air 
Force Base.  And, in fact, close review of a treatment entry 
from records dated in 1972 from Robbins Air Force Base note 
that the veteran was being referred to the VAMC in Atlanta, 
Georgia for treatment.

It does not appear that records of treatment accorded the 
veteran at VAMC Atlanta, Georgia, were ever requested.  
Notwithstanding, as the Board is granting the veteran's 
claim, the Board finds that no prejudice in proceeding with 
the veteran's claim without these records because, as 
explained below, the Board finds that it may grant the 
veteran's claim without them.    See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Finally, private medical records were obtained, and the 
veteran was provided VA examinations for his claimed lower 
back condition in June 1995, June 1996 and October 1999.

The Board is not aware of the existence of additional 
relevant evidence in connection with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed for service 
connection for the residuals of lumbosacral surgery due to 
degenerative disc disease.  The RO has also obtained and 
fully developed all relevant evidence necessary for an 
equitable disposition.

The Board notes that the VCAA notification letters sent to 
the veteran properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letters specified a 60-day time 
period within which the veteran was required to respond.  See 
38 U.S.C.A. § 5103(b) (West 2002).  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
Court discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  In this case, he did testify before the 
undersigned Veterans Law Judge in October 1998.  He was 
provided with notice of the appropriate laws and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  The veteran was not 
prejudiced because he does not, as the Court noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the aggregate VCAA notice letter, supplemental 
statements of the case, and Board remands that were provided 
to the appellant did notify the veteran of all but the 
"fourth element" per se.  Nonetheless, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  By various 
informational letters, a statement of the case and 
supplemental statements of the case, and their accompanying 
notice letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Hence, notwithstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case regarding his claim for service 
connection for the residuals of lumbosacral surgery due to 
degenerative disc disease, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Moreover, as stated above, and explained below, the Board is 
granting the benefit sought on appeal with regard to the 
veteran's claim.  Therefore, for these reasons, the Board 
finds that the intent and purpose of the VCAA were satisfied 
by the notice given to the veteran, and he was not prejudiced 
by any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided, as a 
result of a Board remand, by the AOJ prior to the transfer 
and the last certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  As such, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.

Service Connection

The veteran argues that his present lower back disability, 
which includes the residuals of surgery to lumbosacral 
spine-specifically, discs L4-5 and L5-S1-are the result of 
the inservice injury that caused his currently service-
connected lumbosacral strain.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  There must be evidence of a disease or injury 
and a present disability which is attributable to such 
disease or injury.  Rabideau v.  Derwinski, 2 Vet. App. 141, 
143 (1992).  

Service connection may also be granted for a disability that 
is the result of, or proximately due to, a service-connected 
disability.  38 C.F.R. § 3.310 (2003).

The veteran contends that his degenerative disc disease of 
the lumbosacral spine is the result of the same injury that 
caused his lumbosacral strain, for which he is already 
service-connected, and that the two conditions are part and 
parcel of the same residuals of this inservice injury.

Service medical records document several instances of 
inservice complaints of and treatment for lower back pain.  
In January 1971, he complained of pain in the lower back.  In 
March 1971 he again complained of lower back pain and was 
found to manifest tenderness to the lumbar muscles.  He was 
prescribed medication.  In July 1971, he was observed to 
manifest spasming of the paraspinous muscles with negative 
straight leg raising.  The impression was simple strain, and 
he was prescribed medication and light duty.  Later in the 
same month he reported with recurrent hip discomfort and 
problems with his leg muscle.  He was prescribed medication.  
There are no further entries.  His reports of medical history 
and examination at entrance to active service reflect no 
complaints or findings of any musculoskeletal abnormalities, 
defects, or diagnoses concerning the back.  Similarly, his 
report of medical examination at discharge reveals no such 
findings concerning his back.

The Board notes that the veteran claimed service connection 
for a lower back disability upon discharge from active 
service, describing a bruise to his muscles occurring on the 
USS Saratoga in January 1971.  However, service connection 
was initially denied by a June 1972 rating decision because 
no residual back disability was shown on discharge from 
active service.

In December 1974, the veteran attempted to reopen this claim.  
In his claim, he described the inservice incident in greater 
detail.  He stated that he fell on a ladder sometime between 
December 1971 and February 1972, while on the USS Saratoga, 
and hurt his lower back.  He averred he continued to 
experience recurring pain and stiffness in lower back.  
Subsequently, the veteran submitted medical treatment records 
from the base hospital, Robbins Air Force Base.  This entry 
is dated in December 1972 and shows that the veteran reported 
the same injury to his back, falling down a ladder on the 
aircraft carrier, although in June 1971, and that he bruised 
his back muscles.  The examiner noted that the veteran had 
required treatment for his back three times since his 
discharge from service, including being put on limited duty.  
The examiner noted that the veteran exhibited tenderness, and 
indicated that the VAMC in Macon would arrange for 
examination at VAMC in Atlanta.

The veteran then underwent VA examination, in January 1976.  
The report reflects a history of inservice injury to his 
lower back in June 1971, when the veteran fell down a ladder 
while on the aircraft carrier and strained his back.  He was 
treated with pain medication, physiotherapy, bedrest and 
limited duty.  Problems with his back, however, recurred.  
The veteran reported he worked at Robbins Air Force base as a 
cargo handler.  The examiner observed the veteran to arise 
and walk with stiffness but to undress without difficulty.  
He squatted with difficulty and complaints of pain.  Toe and 
heel standing was also performed with difficulty.  There was 
no spasm of the paravertebral, lumbar or dorsal muscles.  
Anterior flexion in the lumbar back measured 80 degree with 
low back pain.  Backward extension measured 35 degrees.  Both 
hips flexed to 95 degrees but caused low back pain.  Straight 
leg raising measured 85 degrees with low back discomfort.  
Deep tendon reflexes were -2, bilaterally.  The examiner 
found no muscle atrophy or sensory deficits.  Results of 
X-rays then taken show lumbar and thoracic spine to be 
normal.  The examiner diagnosed chronic strain, moderate, 
lumbosacral spine.

On the basis of this report, the RO granted service 
connection for lumbosacral strain, assigning a 10 percent 
evaluation.

Thereafter, the medical evidence shows that the veteran 
requested treatment in January 1977.  A report of examination 
then shows complaints of gradually progressive, mores severe 
pain in the lower back with radiation to the left thigh and 
leg with episodes of collapse in the left leg.  He reported 
that he worked as a forklift operator.  The examiner observed 
the veteran to walk rather slowly with a slightly bent 
forward posture and stiff back, as though protecting it.  The 
spine had good alignment, but there was slight tenderness to 
percussion in the lumbar area.  There was no spasm, and the 
sciatic nerves were not tender.  Range of motion of the 
lumbar spine measured 50 degrees forward motion with the 
veteran declining to move further, 30 degrees backward 
extension, and 25 degrees lateral rotation flexion, 
bilaterally.  Straight leg raising measured 90 degrees 
bilaterally but with tension in the posterior thigh and 
discomfort in the low back.  Full range of motion was 
evidenced in the hips, bilaterally.  The veteran could stand 
on his tiptoes, but declined to squat more than a third of 
the way down.  The examiner found no atrophy or definite 
constant sensory changes.  Deep tendon reflexes were found to 
be active and equal, bilaterally.  Results of X-rays taken in 
conjunction with the examination showed a normal lumbosacral 
spine.  The examiner diagnosed chronic lumbosacral strain, 
moderate.

In June 1993, the veteran filed a claim for an increased 
evaluation for his service connected lumbosacral strain.  In 
the course of developing his claim, the RO obtained private 
medical records showing that the veteran was then being 
treated for complaints of pain in his lower back and 
radiating into his legs.  Results of a myelogram showed a 
herniated disc at L5-S1 and at L3-L4.  A review of the record 
show that the veteran continued to report a history of 
initial injury during active service, in a fall down a ladder 
aboard ship.  He reported continuing episodes of increased 
back strain until before Christmas in 1992, when he stated he 
wake up with a different pain in both paravertebral regions 
of his back, radiating into both legs, the right being worse 
than the left.  Results of magnetic resonance imaging (MRI) 
were reported to show degenerative changes at L4-5 and L5-S1.  
He was diagnosed with a herniated disc at L4-L5 and L5-S1 
and, in January 1994, underwent a diskectomy, L4-L5, L5-S1.

Also of record is a statement proffered by the veteran's 
treating neurologist, George S. Stefanis, M.D., dated in 
January 1995.  Of pertinent part, the physician states:

The type of injury that the patient had 
with the fall landing on his back and 
buttocks could very easily have damaged 
the outer wall of the disc.  As time went 
by, the disc gradually herniated to where 
he had a huge herniation at L5-S1 
centrally.

I agree that this is a long time, from 
1971 until 1994, but the patient gives a 
fairly consistent history of having pain 
in 1971 and again in 1976 when he was 
discharged from the service and evaluated 
at the VA Hospital.  Again, no testing 
was done at that time, and if a myelogram 
had been done at that time or an MRI if 
it were available, it could have showed 
that there was an early disc herniation.

The RO scheduled a series of VA examinations to determine the 
extent of the veteran's lower back disability, and the 
etiology of his degenerative disc disease.

A June 1995 report of examination for the spine shows range 
of motion in the lumbar spine as 20 degrees forward flexion, 
5-10 degrees backward extension, 15 degrees left lateral 
flexion, 10 degrees right lateral flexion, 15-20 degrees left 
rotation, and 5 degrees right rotation with what the examiner 
noted to be genuine discomfort on all aspects of motion.  
There were observations of subjective paresthesia in 
bilateral lower extremities without clear-cut dermatomal 
pattern.  The examiner further noted findings of bilateral 
sacroiliac tenderness without visible deformities and no 
atrophy.  However, the veteran had difficulty standing on 
either leg, and his leg shook notably when he stood with all 
his weight on one leg.  X-ray results showed findings of some 
spondylosis of the lower lumbar spine with markedly narrowed 
disc space at L5-S1 and slightly narrowed posterior disc 
space at L4-L5 with moderate sclerotic change and somewhat 
indistinct opposing end-plates of L5-S1 by X-ray.  The 
examiner opined that old injury, as well as developmental 
anomaly, can produce this sort of appearance, but recommended 
further study of the entire medical record before arriving at 
a definite conclusion.

In June 1996, the veteran underwent further examination.  A 
report of examination for muscles reveals findings of damage 
to bones, joints, and nerves possibly due to radiculopathy 
with tingling and numbness in the right anterior thigh.  The 
examiner diagnosed a history of lumbosacral spine disk 
disease with a history of diskectomy with weakness of the 
lower extremities secondary to radiculopathy of a mild 
degree.  The report of examination for the spine reflects 
findings of neurological involvement present with 
radiculopathy, but no postural or fixed abnormality, and 
normal musculature.  Range of lumbar spine motion measured 15 
degrees forward flexion, 10 degrees back extension, 15 
degrees lateral flexion, bilaterally, and 30 degrees 
rotation, bilaterally, without pain.  The examiner diagnosed 
lumbosacral spine disk disease with history of diskectomy 
with radiculopathy of mild to moderate degree.  Neither 
physician offered an opinion as to the etiology of the 
degenerative disc disease.

In a November 1997 rating decision, the RO denied service 
connection for a disability described as postoperative 
lumbosacral spine disc disease with diskectomy, L4-L5, L5-S1, 
with foraminectomy on the left, as secondary to the service-
connected disability of lumbosacral strain.  In the same 
decision, the RO confirmed and continued the 10 percent 
evaluation for lumbosacral strain.  As noted above, the 
veteran appealed this decision.

In October 1998, the veteran testified before the undersigned 
Veterans Law Judge that he injured his back numerous times 
during active service in his job with a supply depot unit 
aboard the carrier, the USS Saratoga (CVA-60).  His duties 
required a lot of lifting and handling of supplies.  But, in 
addition to this, he further testified, he fell during 
through a latch down a ladder during a general quarters 
drill.  He landed on his buttocks, and hit hard enough to 
daze himself.  He required assistance and could not return to 
duty.  He testified that he reported to sickbay and remained 
in the hospital aboard ship for about a week.  He stated that 
his back symptoms had been continuous from that time to his 
surgery, and thereafter, to the present.  He also testified 
that he received treatment shortly after his discharge from 
active service from the base hospital at Robbins Air Force 
Base and, thereafter, from VA.  Subsequent to his testimony, 
the Board remanded this claim for further development, 
including to obtain these records and to obtain a medical 
examination with an opinion as to the relationship between 
the veteran's service-connected lumbosacral strain and the 
degenerative disc disease in the same area.

The RO obtained additional private medical records but was 
unsuccessful in its search for further VA treatment records 
and for treatment records from the base hospital at Robbins 
Air Force Base.

In October 1999, the veteran underwent additional VA 
examination.  The report of neurological examination reflects 
findings of no paraspinal or spinal tenderness.  Range of 
motion in the lumbosacral spine was reported as 20-25 degrees 
forward flexion, limited by increased pain, 15 degrees 
backward extension, 15 degrees lateral flexion, bilaterally, 
and 20 degrees rotation, bilaterally.  Motor examination 
showed normal strength in hip flexion and extension, knee 
flexion and extension, foot dorsiflexion, inversion, 
eversion, and plantar flexion.  Straight-leg raising was 
negative, bilaterally.  Sensory examination, however, 
reflected a large area of decreased sensation to pinprick and 
light touch in the right lateral thigh area following the 
right lateral femoral cutaneous nerve.  In the lower leg on 
the right, there was also numbness of dorsum of the foot 
bottom and lateral foot consistent with right L5-S1 
dermatome.  On the left, he exhibited  numbness of the 
lateral foot and mostly bottom, consistent with left L4 and 
possibly S1 as well.  Reflexes were 2+ in the knees and right 
ankle.  Left ankle was 1+, suggestive of left S1 
radiculopathy.  The veteran walked with slight difficulty in 
heel walking but exhibited an otherwise normal gait.  The 
examiner assessed L5-S1 radiculopathy and left L4-L5 and S1 
radiculopathy, with right lateral femoral cutaneous nerve 
lesion in the groin.  The physician offered the following 
opinion:

As far as the questions that were asked 
if this condition is related or caused by 
service-connected injury, it is difficult 
to say because his records from that time 
are not in the chart.  The records from 
1970-71 revealed that he did have 
continued back pain; however, there was 
no examination in the chart and there is 
no history in the chart that documented 
what type of symptoms that he had at that 
time

***

I suspect that he did have degenerative 
and arthritic changes in the back since 
his accident and may also have a mild 
herniated disk.  This herniated disk 
probably protruded more in 1992 to the 
point where he was more symptomatic and 
over the years he probably also acquired 
age-related degenerative changes in 
combination of previous injury and age-
related degenerative changes exacerbated 
his back condition.  X-ray in 1995 also 
mentioned that he had sclerotic changes 
at L5-S1 possibly development or previous 
injury.  However, at this point, I cannot 
rule out whether he did or did not injure 
his L5 disk level at the time of his 
injury in 1971.

In an addendum, the examiner further observed that the 
veteran's lumbosacral spine examination showed degenerative 
changes with narrowing intervertebral disc spaces between L5-
S1 with sclerotic articular surfaces.  Spondylosis of L4 
bilaterally and probably L5 was also noted, and there was 
also mild loss of height L5 which "could be developmental or 
old trauma."

The examination for spine shows findings of tenderness on 
percussion of the lower back and of range of motion 
measurements in the lower back of 15 degrees forward flexion, 
15 degrees backward extension, 20 degrees sideways bending, 
and 50 degrees forward bending.  Motor strength was found to 
be 5 of 5 with normal bulk and tone.  Straight leg raising 
was negative, bilaterally, but with pain in the back of the 
thigh and calf at 45 degrees.  Reflexes measured 2+, 
bilaterally, and toes were downgoing.  Sensation revealed 
subjective complaints of decreased sensation in the upper 
part of the right thigh and right toe.  Gait was guarded, but 
the veteran did not need the aid of prosthetics to walk.  He 
was able to heel and toe walk.

The examiner noted that the veteran reported a history of a 
fall in 1971.  

Since then he has had continued back pain 
which became worse in 1993 and he was 
eventually operated on for L4-5, L5-S1 
diskectomy.  At this time, it looks like 
the patient may have had developed some 
DJD from 1971 to 1994.  the appearance of 
new sudden pain in 1994, appeared to be 
of herniation of the disc which might 
have occurred of any acute event.

At this time, the patient has evidence of 
L5 radiculopathy on the right lower 
extremity but with some limited movement 
of the lumbosacral spine which may be as 
well, secondary, to DJD and 
radiculopathy.  It is likely that the LS 
disease the patient had in 1994, might be 
related to the lower DJD he developed 
after sustaining trauma in 1971.  The 
lumbosacral disease might have been an 
exacerbation of the lumbosacral strain he 
sustained in 1971.  The lumbosacral 
disease might have been aggravated with 
hastening of development of DJD after the 
lumbosacral spine strain.  

In an addendum, the examiner noted that lumbosacral spine X-
rays showed degenerative changes with narrowed intervertebral 
disc spaces between L5-S1 with sclerotic articular surfaces.  
Mild loss of height of L5 was also evidenced, which "could 
be development of old trauma."  The remaining vertebral body 
heights, alignment and intervertebral disc spaces appeared 
normal.  Spondylosis of L4 was evident on both sides and 
probably also of L5, bilaterally.  Pedicles were intact.

In July 2002, the Board attempted to obtain treatment records 
from the base hospital at Robbins Air Force Base, and VA 
treatment records from 1972 to the present.  The Board 
obtained VA treatment records from 1994 to 2003, but was not 
successful in obtaining treatment records from the base 
hospital at Robbins Air Force Base.

Subsequently, the law that allowed the Board to develop cases 
on its own, 38 C.F.R. § 19.9(a)(2), was invalidated in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
372 F.3d 1339 (Fed. Cir. 2003) (hereinafter DAV v. Sec'y of 
VA).  Accordingly, the Board again remanded the claim for 
appropriate notification to the veteran, as well as for the 
RO to review the evidence obtained as a result of the Board's 
development efforts, in accordance with the Federal Circuit's 
ruling in DAV v. Sec'y of VA.

In response to further enquiries by the RO, the veteran 
responded, in December 2003, that had provided all the 
information he had.

Notwithstanding the inability to obtain VA and Robbins Air 
Force Base hospital treatment records, the Board finds that 
it may grant the benefit sought on appeal.  This is so 
because the Board finds that the opinions already of record 
place the evidence in equipoise.

The veteran presented a medical opinion from his treating 
neurologist which stated that the veteran could have 
sustained damage to his disc in the inservice fall.  Despite 
the length of time between the initial injury in 1971, and 
the diagnosis and surgery in 1994, the physician observed 
that the veteran has given a fairly consistent history of 
pain in 1971 and 1976.  Clinical tests, if they had been done 
at the time of the injury and later treatment "could have 
showed that there was an early disc herniation."

Subsequent VA opinions concur in this possibility.

In October 1999, the examining neurologist noted it was 
difficult to make an opinion because of the lack of clinical 
evidence, however,

I suspect that [the veteran] did have 
degenerative and arthritic changes in the 
back since his accident and may also have 
a mild herniated disk.  This herniated 
disk probably protruded more in 1992 to 
the point where he was more symptomatic 
and over the years he probably also 
acquired age-related degenerative changes 
in combination of previous injury and 
age-related degenerative changes 
exacerbated his back condition.

Similarly, the VA examination for spine, dated in the same 
month, reflects the following:

It is likely that the LS disease the 
patient had in 1994, might be related to 
the lower DJD he developed after 
sustaining trauma in 1971.  The 
lumbosacral disease might have been an 
exacerbation of the lumbosacral strain he 
sustained in 1971.  The lumbosacral 
disease might have been aggravated with 
hastening of development of DJD after the 
lumbosacral spine strain.

In addition, both examination report cite clinical X-ray 
findings of degenerative changes at the affected disc sites 
that "could be developmental or old trauma."  

X-ray findings are of record from the VA examinations 
conducted in January 1976 and April 1977 and show no findings 
or defects, developmental or otherwise.  No developmental 
back findings are noted on the veteran's reports of medical 
examination either at his entrance to or discharge from 
active service.  And no findings or suspicion of 
developmental abnormalities are noted during service.

The Board thus holds that a finding that the medical evidence 
of record does not support a finding that degenerative 
changes manifested in the veteran's lumbosacral spin are 
developmental.  Hence, these degenerative changes must be the 
result of old trauma.  Other changes, as indicated by the 
examiners, are likely the result of age-related processes.  
But close review of the medical evidence reflects that the 
examiners, particularly the VA physicians who examined the 
veteran in October 1999, posited a relationship between the 
age-related degeneration and degeneration caused by the 
inservice injury, indicating, at the very least, that the 
medical evidence reflects that both contribute to his current 
back condition.  Finally, the VA neurologist in October 1999 
ultimately concluded:

I cannot rule out whether he did or did 
not injure his L5 disk level at the time 
of his injury in 1971.

The Board has carefully reviewed all of the evidence of 
record.  The Board notes that the veteran worked in an 
occupation that is more physically demanding than others, 
i.e., air cargo handing.  This is the same occupation he 
worked in while on active service.  However, by 1977, he 
reported he was working as a forklift operator and, in 
October 1998, he testified that while he remained a civil 
service employee on the base, he had transferred to the Post 
Office.

Nonetheless, the medical evidence of record does not show any 
intervening injury to the veteran's lower back.  The veteran 
testified that he had not sustained any, and that his 
symptoms have been continuous since his inservice injury, 
only worsening as time passed.  This is born out by those 
records the RO and the Board was able to obtain. 

The herniated disc at L4-L5 and L5-S1 found in 1993 and 
operated on in 1994, and the degenerative changes found, 
subsequently and diagnosed in October 1999 VA examination 
reports, as described in detail, above, are in the same 
location that service medical records show the veteran 
complaining of and seeking treatment for pain, bruised 
muscles, and muscle spasm during service, for pain and 
tenderness post service in 1972, and for lumbosacral strain-
for which he was service connected in January 1976 and sought 
treatment again in January 1977.

The Board notes that while no one particular piece of 
evidence in this case in and of itself definitively asserts 
that the veteran's current lower back condition is the result 
of his inservice injury, the accumulation of several opinions 
noting the possibility of injury to the disc during the 
inservice injury progressing over time combines with the lack 
of evidence of intervening lower back injury to support the 
veteran's claim that his back condition is one and the same 
condition arising from his inservice injury.  In addition, 
the Board notes the VA neurologist's October 1999 reference 
to the relationship between the inservice injury residuals 
and age-related degeneration, with the result being 
exacerbation of both on the overall lower back condition.  
Finally, the Board points to the conclusion in both October 
1999 VA examination reports that degenerative changes, 
including loss of height in L5, that "could be developmental 
or old trauma."  X-rays of record as early as 1976 make no 
such findings.  As explained above, these finding must 
indicate the residuals of old trauma, as the earlier X-rays 
show no evidence of developmental defect.

In this case, the October 1999 VA opinions of record, in 
conjunction with the January 1995 private neurologist 
opinion, the consistency of the veteran's statements and the 
corroboration of those statements by the lack of medical 
evidence to the contrary, are sufficient to place the 
evidence in equipoise.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2000).  Having reviewed the evidence in this case, the 
Board concludes that the facts presented in the record 
warrant the application of the reasonable doubt doctrine.  
The medical evidence establishes that it is at least as 
likely as not that the residuals of lumbosacral surgery at 
L4-L5 and L5-S1 due to degenerative disc disease are the 
result of the same inservice injury to the veteran's lower 
back that resulted in his service connected lumbosacral 
strain.  Accordingly, service connection is granted.  
38 C.F.R. § 3.102 (2003).




ORDER

Service connection for the residuals of lumbosacral surgery 
due to degenerative disc disease is granted.


REMAND

As above noted, the veteran also seeks entitlement to a 
higher evaluation for his service connected lumbosacral 
strain.

By this decision, the Board has found that the residuals of 
lumbosacral surgery due to degenerative disc disease are the 
result of the same injury the veteran sustained to his lower 
back inservice.  Accordingly, the Board has granted service 
connection for the residuals of lumbosacral surgery due to 
degenerative disc disease.

The RO has not had the opportunity to evaluate the totality 
of the veteran's lower back disability.  In addition, during 
the pendency of the veteran's appeal, there have been changes 
to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And, recently, VA further revised the 
rating criteria to provide a new General Rating Formula for 
Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51454-
51458 (August 27, 2003).  The RO has provided notice to the 
veteran of these changes in the regulations, and has 
evaluated the veteran's lower back disability under the 
revised criteria.  Notwithstanding, the Board notes that the 
most recent VA examination for the lower back was completed 
in October 1999, prior to both changes in regulation.  These 
examination reports cannot, therefore, provide an adequate 
basis upon which to evaluate the veteran's lower back 
disability.  See 38 C.F.R. § 3.159(c)(4).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's ability to 
cure VCAA deficiencies.  Therefore a remand is required in 
this appeal so that additional development may be undertaken 
in order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
remaining issue on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his service-connected lower 
back disability.  The RO should procure 
duly executed authorization for the 
release of private medical records.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for service-
connected lower back disability.  In 
particular, the RO should request any and 
all records of treatment, including all 
hospital and clinical records, accorded 
the veteran from VA Medical Centers (MCs) 
in Dublin, Macon, and Atlanta, Georgia 
that are not already of record.

4. When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations by appropriate specialists 
to determine the nature and extent of his 
service-connected lower back disability.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his service-connected lower back 
disability.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected lower back.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all lower back pathology 
identified.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims folder for a 
higher evaluation for his service-
connected lower back disability, 
including consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45, all revised 
regulations governing the evaluation of 
the musculoskeletal system, diseases and 
injuries of the spine, including 
intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) 
and 68 Fed. Reg. 51454-51458 (August 27, 
2003), 38 C.F.R. § 4.71(a) Diagnostic 
Codes 5285 through 5295 (prior to 2003) 
and Diagnostic Codes 5235 through 5243 
(2003).

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  
38 C.F.R. § 3.655 (2003).  The Board intimates no opinion as 
to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



